19-1574
     Ye v. Garland
                                                                                   BIA
                                                                           A077 353 715

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 28th day of May, two thousand twenty-one.
 5
 6   PRESENT:
 7            RAYMOND J. LOHIER, JR.,
 8            RICHARD J. SULLIVAN,
 9            STEVEN J. MENASHI,
10                 Circuit Judges.
11   _____________________________________
12
13   CHANG JU YE,
14            Petitioner,
15
16                   v.                                          19-1574
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  John Chang, New York, NY
24
25   FOR RESPONDENT:                  Bryan Boynton, Acting Assistant
26                                    Attorney General; Carl McIntyre,
27                                    Assistant Director; Aliza B.
28                                    Alyeshmerni, Trial Attorney,
29                                    Office of Immigration Litigation,
30                                    United States Department of
31                                    Justice, Washington, DC
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Chang Ju Ye, a native and citizen of the

 6   People’s Republic of China, seeks review of a May 6, 2019

 7   decision of the BIA, denying his third motion to reopen his

 8   removal proceedings.    In re Chang Ju Ye, No. A077 353 715

 9   (B.I.A. May 6, 2019).    We assume the parties’ familiarity

10   with the underlying facts and procedural history.

11       We review the BIA’s decision to deny Ye’s third motion

12   to reopen for abuse of discretion.     See Jian Hui Shao v.

13   Mukasey, 546 F.3d 138, 168-69 (2d Cir. 2008).   In his motion

14   to reopen, Ye asserted that conditions for Christians had

15   worsened in China, which excused the untimely and number-

16   barred filing of his motion and demonstrated his prima facie

17   eligibility for asylum based on his practice of Christianity

18   in the United States.

19       It is undisputed that Ye’s 2018 motion was time and

20   number-barred because it was his third motion to reopen filed

21   more than 14 years after his removal order became final in
                                   2
 1   2003.      See     8 U.S.C.   § 1229a(c)(7)(A),       (C)(i);     8 C.F.R.

 2   § 1003.2(c)(2).         These time and number limits, however, do

 3   not apply to a motion to reopen that            “is based on changed

 4   country conditions arising in the country of nationality or

 5   the country to which removal has been ordered, if such

 6   evidence is material and was not available and would not have

 7   been discovered or presented at the previous proceeding.”

 8   8 U.S.C.        § 1229a(c)(7)(C)(ii);      8 C.F.R.    § 1003.2(c)(3).

9    Nevertheless, the BIA did not err here in finding that Ye

10   failed to establish a material change in conditions in China.

11          “In determining whether evidence accompanying a motion

12   to     reopen    demonstrates    a   material    change      in   country

13   conditions that would justify reopening, [the BIA] compare[s]

14   the evidence of country conditions submitted with the motion

15   to those that existed at the time of the merits hearing

16   below.”    In re S-Y-G-, 24 I. & N. Dec. 247, 253 (B.I.A. 2007).

17   As the BIA found, the evidence demonstrates that the Chinese

18   government       has    continuously     repressed     and    mistreated

19   unregistered Christian groups since before Ye’s 2002 hearing.

20   See id. at 257 (“Change that is incremental or incidental

21   does     not     meet   the   regulatory    requirements        for   late
                                          3
 1   motions.”).

 2        Accordingly, because the BIA reasonably concluded that

 3   Ye failed to demonstrate a material change in conditions in

 4   China, it did not abuse its discretion in denying his motion

 5   as    untimely    and    number-barred.       See      8 U.S.C.

 6   § 1229a(c)(7)(A), (C).   Because the denial as untimely and

 7   number-barred is dispositive, we do not reach the BIA’s

 8   alternative basis for denying Ye’s motion, i.e., his failure

 9   to establish his prima facie eligibility for relief.    See INS

10   v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule

11   courts and agencies are not required to make findings on

12   issues the decision of which is unnecessary to the results

13   they reach.”).

14        For the foregoing reasons, the petition for review is

15   DENIED.   All pending motions and applications are DENIED and

16   stays VACATED.

17                               FOR THE COURT:
18                               Catherine O’Hagan Wolfe,
19                               Clerk of Court




                                   4